Citation Nr: 0425044	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-06 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000  rating decision of the New York, New 
York, Regional Office (RO).  The veteran subsequently 
relocated, and her claims file was transferred to the 
Buffalo, New York, RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2000 rating decision, the RO increased the 
veteran's evaluation for PTSD to 50 percent.  The veteran 
disagreed with this determination in her January 2001 Notice 
of Disagreement (NOD).  In June 2001, a Statement of the Case 
(SOC) was issued, and the veteran's VA Form 9 was received 
later that month.  In a February 2003 Supplemental Statement 
of the Case (SSOC), the veteran's PTSD evaluation was 
increased to a 70 percent, effective in March 7, 2000, the 
date of her claim for increase.  However, this does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case there does not appear to be a VCAA letter of 
record pertaining to the claim for an increased rating for 
PTSD.  The Board has also reviewed the notice documents and 
letters sent to the veteran in conjunction with the 
adjudication of this claim, and it also does not appear that 
VCAA compliant notice has been given in this case.  
Therefore, remand is necessary.

The evidence indicates that the veteran was hospitalized for 
her PTSD on at least three occasions since 1998, and that she 
missed over two months of work in 2000.  The record also 
suggests that she has missed additional periods of work in 
2001.  Thus, on remand the RO should address extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

The case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).








